COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


TAWANDA EVANS SAUNDERS
                                                                 MEMORANDUM OPINION*
v.      Record No. 0619-07-2                                         PER CURIAM
                                                                    AUGUST 21, 2007
CHARLOTTE COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                     FROM THE CIRCUIT COURT OF CHARLOTTE COUNTY
                                  Leslie M. Osborn, Judge

                  (James C. Bell, on brief), for appellant.

                  (Michael J. Brickhill; Brandon G. Hudson, Guardian ad litem for the
                  minor child, on brief), for appellee.


        Tawanda E. Saunders contends the evidence was insufficient to support the termination of

her parental rights pursuant to Code § 16.1-283(B) and (C). Upon reviewing the record and briefs

of the parties, we conclude that this appeal is without merit. Accordingly, we summarily affirm the

trial judge’s decision. Rule 5A:27.

                                               Background

        When an appellant challenges the sufficiency of the evidence, we review the evidence in the

light most favorable to the prevailing party below and grant to it all reasonable inferences fairly

deducible therefrom. See Logan v. Fairfax County Dep’t of Human Dev., 13 Va. App. 123, 128,

409 S.E.2d 460, 462 (1991). So viewed, the evidence established that Saunders gave birth to her

child on July 16, 2005 at a motel. Saunders and the child were transported to a hospital where she

and her newborn child tested positive for cocaine. When a social worker investigated a complaint


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
of abuse and neglect of the child, who tested positive for cocaine at birth, Saunders denied using

cocaine but said she had smoked a cigarette that tasted “strange” and had smoked marijuana about

two weeks prior to her child’s birth. Saunders said she had obtained no prenatal care and was

unaware that she was pregnant.

        After the Charlotte County Department of Social Services petitioned for an adjudication of

abuse against Saunders and the issuance of a child protective order, Saunders and the Department

entered into a “safety plan.” Saunders agreed she and the newborn would live with Saunders’s

grandmother, who would provide supervision. Saunders also agreed not to leave the house with the

child unless accompanied by her grandmother and to refrain from drug use. In addition Saunders

and her grandmother entered into a “plan of care agreement” with the Department, requiring

Saunders’s grandmother to supervise Saunders and the child and requiring Saunders to obtain

mental health and substance abuse evaluations and treatment. On July 22, 2005, the juvenile and

domestic relations district court found that the child was abused or neglected as a result of the

child’s positive cocaine test at birth and incorporated into the child protective order this “safety

plan” and “plan of care agreement.”

        During the next two months, Saunders remained unemployed and had no apparent income.

Saunders made inaccurate reports to the Department. When confronted with the inaccuracy of her

report that she was enrolled in community college, Saunders said she was enrolled in a “satellite”

class, a claim that also proved to be inaccurate. Saunders also provided incomplete information to

her therapist who was completing Saunders’s mental health and substance abuse evaluations. When

the Department had difficulty contacting Saunders, her grandmother reported that Saunders was

staying out all night and sometimes had her child with her while she was out. On September 23,

2005, Saunders again tested positive for cocaine.




                                                  -2-
        As a result of the positive cocaine test and Saunders’s lack of cooperation with services, the

Department obtained an order from the juvenile court to remove the child from Saunders’s custody.

The Department placed the child in foster care on October 4, 2005. The initial foster care plan had

concurrent goals of return home and placement with relatives.

        The Department continued to provide services to Saunders. A “parent aide” was provided

for up to thirty hours a month to instruct Saunders on child rearing matters. The aide was

unsuccessful in helping Saunders with budgeting because Saunders was not forthcoming about her

income and expenses. Saunders admitted to the aide that she intended to live with her grandmother

and that she did not intend to obtain her own living space unless her grandmother evicted her. After

four months, the aide discontinued providing in-home parenting services for lack of progress.

Saunders also cancelled many mental health therapy sessions that were offered her and failed to

participate meaningfully. When these services were unsuccessful, an in-home therapist was offered

but Saunders was untruthful about basic matters directly affecting the child. Because no rapport or

trust could be established with Saunders, the therapist opined that Saunders was unable to make

meaningful progress. When this service was unsuccessful, Dr. Michele Nelson conducted a

parenting assessment, but she also reported Saunders was untruthful and compromised the validity

of any evaluation. Dr. Nelson concluded that Saunders’s “insight and judgment were obviously

poor” and that her “inability to take responsibility for her statements and behavior” created a

difficult situation.

        In addition to her minimal cooperation with these service providers and failure to make any

substantial progress, Saunders failed to cooperate in five attempts to obtain the random drug

screening sample. On the last attempt, Saunders provided a sample that tested negative. However,

because of suspicious circumstances surrounding that sample, the social worker tried to obtain

another sample the next day. Saunders refused.

                                                 -3-
        Saunders continued to have no apparent source of income, no verifiable enrollment for

education, and a suspended driver’s license leaving her dependant on others for transportation.

Because of Saunders’s lack of progress, the Department pursued the goal of placing the child with

relatives. One suitable relative was found, and the child was placed with that relative from late

December 2005 until early April 2006. At the relative’s request, the Department terminated the

placement and found no other suitable relatives. The child was placed in a foster home, where the

foster mother indicated a willingness to serve as an adoptive placement for the child.

        The trial judge found that the mother’s untruthfulness interfered with her meaningful

cooperation with the agencies attempting to reunite her with the child, that her untruthfulness

interfered with the mother’s meaningful future planning for the child, and that the mother had made

no substantial steps towards establishing permanency for the child. The trial judge also ruled that

the Department had carried its burden by clear and convincing evidence of proving the elements of

Code § 16.1-283(B) and § 16.1-283(C).

                                                 Analysis

        When considering termination of a parent’s residual rights to a child, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d at

463. When the trial judge makes findings “based on evidence heard ore tenus, [those findings] will

not be disturbed on appeal unless plainly wrong or without evidence to support it.” Id. On review,

we will presume the trial judge “thoroughly weighed all the evidence, considered the statutory

requirements, and made its determination based on the child’s best interests.” Farley v. Farley, 9
Va. App. 326, 329, 387 S.E.2d 794, 795 (1990).

        Code § 16.1-283(B) provides that a court may terminate a parent’s rights to neglected or

abused children if the court finds by clear and convincing evidence that it is in the children’s best

interests and that (1) the neglect or abuse presented a substantial threat to the children’s life, health,

                                                   -4-
and development, and (2) it is unlikely that the conditions that resulted in the neglect or abuse can

be substantially corrected or eliminated such that the children can return to their parent’s care within

a reasonable period of time. Code § 16.1-283(C) provides that residual parental rights may be

terminated if the judge finds by clear and convincing evidence that it is in the child’s best interests

and (1) that the parent has failed to maintain continuing contact with and substantially plan for the

child’s future within six months of the child’s placement in foster care notwithstanding the

reasonable and appropriate services offered to the parent and (2) that the parent has been “unwilling

or unable” to remedy substantially the conditions which led to the child’s placement in foster care.

Code § 16.1-283(C)(2) also requires proof that “reasonable and appropriate” services have been

offered to help the parent “substantially remedy the conditions which led to or required continuation

of the child’s foster care placement” and that, despite these services, the parent has failed, “without

good cause,” to remedy those conditions “within a reasonable amount of time not to exceed twelve

months from the date the child was placed in foster care.”

        The Department proved that termination of Saunders’s parental rights was in her child’s best

interest. Although the child tested positive for cocaine at birth, Saunders denied using cocaine

though she too tested positive. Saunders admitted using marijuana two weeks before her child’s

birth. Despite the numerous services the Department offered her, Saunders made no progress due to

her refusal to cooperate and her untruthfulness. Her untruthfulness about matters relating to her

child interfered with efforts by various agencies trying to help her reunite with her child. Saunders

made no plans for the child’s future, she remained unemployed, and she said she planned to obtain

adequate housing only if and when her grandmother evicted her. Despite the many services offered,

Saunders again tested positive for cocaine. She demonstrated an unwillingness or inability to

change the circumstances that necessitated her child’s placement in foster care within a reasonable

amount of time. Thus, the evidence proved Saunders’s conduct presented a serious and substantial

                                                  -5-
threat to the child’s health and development. “It is clearly not in the best interests of a child to

spend a lengthy period of time waiting to find out when, or even if, a parent will be capable of

resuming his responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535,

540, 394 S.E.2d 492, 495 (1990).

        The record supports the trial judge’s finding that the Department proved by clear and

convincing evidence that Saunders’s parental rights should be terminated pursuant to Code

§ 16.1-283(B) and (C) and that the termination of parental rights was in the child’s best interests.

Accordingly, we summarily affirm the judgment. See Rule 5A:27.

                                                                                          Affirmed.




                                                   -6-